DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 12-08-22.
Claims 1-5 and 7-9 are amended.
Claims 10-16 are withdrawn.
Claims 17-19 are added.

Election/Restrictions
This application contains claims 10-16 drawn to an invention nonelected without traverse in the reply filed on 09-14-22.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US20180358171).
Re Claim 1, Jung show and disclose
A coil electronic component comprising: 
an insulating substrate (12, fig. 1); 
a coil portion (13, fig. 1) disposed on at least one surface of the insulating substrate; 
a body (1, fig. 1) in which the insulating substrate and the coil portion are embedded; 
a first lead-out portion (exposed surface portion of 13a for connecting 21, fig. 1) and a second lead-out portion (exposed surface portion of 13b for connecting 22, fig. 1) connected to the coil portion and exposed from the body (fig. 1), the first lead-out portion and the second lead-out portion being spaced apart from each other (fig. 1); and 
a first connection portion (13a, fig. 1) including a plurality of first connecting conductors (of two 13a, fig. 1) each having a bent portion embedded in the body (fig. 1), the plurality of first connecting conductors being spaced apart from each other (fig. 1) and extending between an end of the coil portion and the first lead-out portion (fig. 1).
	Re Claim 2, Jung show and disclose
The coil electronic component of claim 1, wherein the plurality of first connecting conductors comprise at least one corner portion formed by the bent portion (fig. 1).
	Re Claim 3, Jung show and disclose
The coil electronic component of claim 1, wherein the bent portion is disposed in positions, corresponding to each other, of the plurality of first connecting conductors, respectively (fig. 1).
Re Claim 4, Jung show and disclose
The coil electronic component of claim 1, wherein the end of the coil portion and the plurality of first connecting conductors are connected to each other and integrally provided with each other (fig. 1).
Re Claim 7, Jung show and disclose
The coil electronic component of claim 1, wherein the body comprises a first surface and a second surface (top and bottom, fig. 1) opposing each other, and a third surface (side, fig. 1) connecting the first and second surfaces to each other, and the first lead-out portion is exposed to the third surface of the body (fig. 1).
Re Claim 8, Jung show and disclose
The coil electronic component of claim 1, further comprising: a first electrode (21, fig. 1) disposed on the body to cover the first lead-out portion; and a second electrode (22, fig. 1) disposed on the body to cover the second lead-out portion.
	Re Claim 17, Jung show and disclose
The coil electronic component of claim 1, further comprising: a second connection portion (13b, fig. 1 and 2) including a plurality of second connecting conductors (of two 13b, fig. 1 and 2) each having a bent portion embedded in the body (fig. 1), the plurality of second connecting conductors being spaced apart from each other (fig. 1) and extending between another end of the coil portion and the second lead-out portion (fig. 1).
Re Claim 18, Jung show and disclose
The coil electronic component of claim 17, wherein the body comprises a first surface and a second surface (top and bottom, fig. 1) opposing each other, and a third surface (side, fig. 1) connecting the first and second surfaces to each other, and the first lead-out portion is exposed to the third surface of the body (fig. 1), and the second lead- out portion is exposed to the third surface of the body (fig. 1).
Re Claim 19, Jung show and disclose
The coil electronic component of claim 17, wherein the body comprises a first surface and a second surface (left and right, fig. 1) opposing each other, and a third surface (top, fig. 1) connecting the first and second surfaces to each other, and the first lead-out portion is exposed to the first surface of the body (fig. 1), and the second lead-out portion is exposed to the second surface of the body (fig. 1).
Claim(s) 1-4, 7-9 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US20190333684).
Re Claim 1, Li show and disclose
A coil electronic component comprising: 
an insulating substrate (11, fig. 2); 
a coil portion (133, fig. 2) disposed on at least one surface of the insulating substrate; 
a body (1, fig. 2) in which the insulating substrate and the coil portion are embedded; 
a first lead-out portion (exposed surface portion of left leads for connecting external electrode 21, fig. 1 and 2) and a second lead-out portion (exposed surface portion of right leads for connecting external electrode 22, fig. 1 and 2) connected to the coil portion and exposed from the body (fig. 1 and 2), the first lead-out portion and the second lead-out portion being spaced apart from each other (fig. 1 and 2); and 
a first connection portion (right side leads, fig. 1 and 2, fig. 1) including a plurality of first connecting conductors (of two leads, fig. 1 and 2) each having a bent portion embedded in the body (fig. 1 and 2), the plurality of first connecting conductors being spaced apart from each other (fig. 1) and 2 and extending between an end of the coil portion and the first lead-out portion (fig. 1) and 2.
	Re Claim 2, Li show and disclose
The coil electronic component of claim 1, wherein the plurality of first connecting conductors comprise at least one corner portion formed by the bent portion (fig. 1 and 2).
	Re Claim 3, Li show and disclose
The coil electronic component of claim 1, wherein the bent portion is disposed in positions, corresponding to each other, of the plurality of first connecting conductors, respectively (fig. 1 and 2).
Re Claim 4, Li show and disclose
The coil electronic component of claim 1, wherein the end of the coil portion and the plurality of first connecting conductors are connected to each other and integrally provided with each other (fig. 1 and 2).
Re Claim 7, Li show and disclose
The coil electronic component of claim 1, wherein the body comprises a first surface and a second surface (top and bottom, fig. 2) opposing each other, and a third surface (side, fig. 2) connecting the first and second surfaces to each other, and the first lead-out portion is exposed to the third surface of the body (fig. 2).
Re Claim 8, Li show and disclose
The coil electronic component of claim 1, further comprising: a first electrode (21, fig. 2) disposed on the body to cover the first lead-out portion; and a second electrode (22, fig. 2) disposed on the body to cover the second lead-out portion.
Re Claim 9, Li show and disclose
The coil electronic component of claim 1, wherein each of the plurality of first connecting conductors has a length greater than a distance from the first lead-out portion to the coil portion (fig. 1 and 2).
 	Claim 17, Li show and disclose
The coil electronic component of claim 1, further comprising: a second connection portion (right side leads, fig. 1 and 2) including a plurality of second connecting conductors (of two leads, fig. 1) each having a bent portion embedded in the body (fig. 1 and 2), the plurality of second connecting conductors being spaced apart from each other (fig. 1 and 2) and extending between another end of the coil portion and the second lead-out portion (fig. 1 and 2).
Re Claim 18, Li show and disclose
The coil electronic component of claim 17, wherein the body comprises a first surface and a second surface (top and bottom, fig. 2) opposing each other, and a third surface (side, fig. 2) connecting the first and second surfaces to each other, and the first lead-out portion is exposed to the third surface of the body (fig. 1 and 2), and the second lead-out portion is exposed to the third surface of the body (fig. 1 and 2).
Re Claim 19, Li show and disclose
The coil electronic component of claim 17, wherein the body comprises a first surface and a second surface (left and right, fig. 1 and 2) opposing each other, and a third surface (top, fig. 2) connecting the first and second surfaces to each other, and the first lead-out portion is exposed to the first surface of the body (fig. 1 and 2), and the second lead-out portion is exposed to the second surface of the body (fig. 1 and 2).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
 wherein the end of the coil portion, the plurality of first connecting conductors and the first lead-out portion are connected to each other to form a closed loop.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 5 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160189840 US-20190198215 US-20150102891.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848